Mr. Justice Mercur
delivered the opinion of the court, July 2d 1874.
Although several errors are assigned, yet the only question urged upon the argument relates to the iron manufactured by the defendants after the assignment by Middleton to them.
So far as the assignment sought to prefer a certain class of creditors in the property assigned, its provisions cannot be enforced. The assignment must be held to inure to the benefit of all the creditors in proportion to their respective demands: Act of 17th April 1843, § 1. It is not invalidated by this attempted preference : Law v. Mills, 6 Harris 185; Worman v. Wolfersberger’s Executors, 7 Harris 59. The other clause in the assignment, stipulating that the assignees shall carry on the business of manufacturing and selling iron, “ so long as the creditors may determine it to be to their interest to do so,” is clearly invalid as against the creditors of the assignor who did not assent thereto: Sheerer v. Lautzerheizer, 6 Watts 543. Its effect, however, was not to hinder or delay such creditors. They were at liberty to proceed and sell any of the property assigned, with like effect as if the assignment had not been made. The assignment does not indicate any fraudulent intent. In law, however, it bound no creditor who did not assent to its terms. Hence the plaintiff had an undoubted right to seize in execution against Middleton any of the property covered by the assignment.
The iron subsequently manufactured by the defendants stands upon a different footing. It was never the property of Middleton. It was the product of the capital and labor of the defendants. The fact that it was made at the furnace of the assignor did not give him any right of property therein.
The charge of the court, and answers to the points submitted, contain a correct exposition of the law.
Judgment affirmed.